Title: Abigail Adams 2d to Elizabeth Cranch, 4 September 1784
From: Adams, Abigail (daughter of JA and AA)
To: Cranch, Elizabeth,Norton, Elizabeth Cranch



Auteaulseptem. 4th. 1784

Here my Dear Eliza is your friend placed in a little village two or three miles from Paris, unknowing and unknown to every person around her except our own family. Without a friend a companion, or an acquaintance of my own sex. In this may I expect to spend the next Winter, retired, within myself, and my chamber, studiously indeavouring, to gain a knowledge of the French Language which I assure you I find not a very easy matter.
There are at Present fewer American Ladies here than for some years past. Ladies of our own Country are the only ones with whom we can with pleasure or satisfaction have any society with. We have become acquainted with Mrs. Volnay, and find her an agreeable Woman. Mrs. Hay dined with us yesterday, with another American Lady. She intends to spend the Winter in France, but not near us—which I regret very much. We should find so agreeable a Woman quite an acquisition.
Were I to attempt giving you my real opinion or a just description of this Country and of the City of Paris in particular I am sure you would not believe it. The people are I believe, the dirtiest creatures in the Human race. Paris has been stiled a beautifull City, perhaps it is judged by the strict rules of—architecture and proportion—but it strikes the eye as very far from beautifull. The streets are very narrow in general, and the buildings amaizing high, all built of stone, and which was once white but by the smoke and dirt they have acquired, a very disagreeable appearance. The publick buildings are I believe more elegant than in London. I was last Eve at the French Comedy which is a most beautifull building without, and within it is the most elegant perhaps in the World. But as a City I do not think that Paris in point of beauty and elegance, will bear a comparison with London.
The appearance of the lower class of people, is of a heavy leaden kind of creatures, whose greatest art and what indeed is most attended to by almost all classes is to cheat you of as much as they possibly can, in which they succeed with strangers, much to their own satisfaction.
I shall learn to prize my own Country above all others. If there is not so much elegance and beauty and so many sources of amusement and entertainment, there is what to every honest and virtuous mind will be far preferable, a sincerity, and benevolence which must be prized above every other consideration. Even those who do not possess it admire it in others. I do not see an American that does not ardently wish to return to their Country. Of this I am sure, that it is the first wish of my heart, and only not three months absent. At the end of twelve months I shall be quite satisfied with Europe, and impatient to return home.
No arrivals from America since I received yours by Mr. Tracy’s Ship. I am impatient to hear, from my friends. If they knew what a pleasure and satisfaction they would confer upon me sure I am that they would never permit a Ship to sail without letters. You must remember that I have a dozen Correspondents, and you have to write only to one, and that one feels more interested than ever in every circumstance that may affect her friends. Tell me all about our circle, and what each have done and are doing, who is married and who Dead the two important periods you know. Our friend Miss J—is perhaps by this Mrs. R—. Ah Eliza I shall set down the day as Julia says, and leave its property it properly? blank. Time will fill it up. Sincerely do I wish her happy. Perhaps you have by this heard as much of the matter as I did before I left Boston. Interested friends should be very cautious that their influence does not lead them to advise to too great a sacrifise.
How is Nannett—on the high road. I shall be disappointed if I do not hear she is—from my observations when I last saw her. Oh that I could as easily transport myself in reality as I do in idea, amidst you all, you would indeed see a happy Girl if I could. But alas, I have long to sacrifise at the shrine of patience till my own will be quite exhausted I believe.
Remember me affectionately to your family—all of them. To your sister I shall write, from your Brother I shall be happy to hear. When I set down to write to my friends, and in idea place myself amongst them, I say to myself surely it is impossible that we are indeed so far seperated.

Remember me to every one who take the pains to inquire or feels interested enough to think of your friend
A Adams

